t c memo united_states tax_court edwina wan-wen lau petitioner v commissioner of internal revenue respondent docket nos filed date edwina wan-wen lau pro_se jamie a schindler and william lee blagg for respondent memorandum findings_of_fact and opinion nega judge by two separate notices of deficiency both dated date respondent determined deficiencies in and additions to tax with respect to petitioner’s federal_income_tax in the following amounts all section references are to the internal_revenue_code in effect for the continued year deficiency sec_6651 dollar_figure big_number dollar_figure additions to tax sec_6651 dollar_figure sec_6654 dollar_figure n a findings_of_fact petitioner resided in florida at the time she filed her petitions before filing the petitions in these consolidated cases petitioner did not submit to respondent tax returns for the tax years at issue nor had she submitted a tax_return for tax_year pursuant to sec_6020 respondent prepared substitutes for returns sfrs for petitioner’s tax years and respondent calculated petitioner’s income_tax liabilities for and by allowing her the standard_deduction for an individual whose filing_status is single and one personal_exemption respondent also allowed petitioner a making_work_pay_credit of dollar_figure for tax_year tax_year during tax_year petitioner received the following amounts and types of income wages of dollar_figure nonemployee compensation of dollar_figure continued years at issue all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar interest_income of dollar_figure and dividend income of dollar_figure petitioner had total withholdings during tax_year of dollar_figure and she did not make any additional payments with respect to her federal_income_tax liability after the petition relating to tax_year was filed petitioner provided to respondent’s counsel a copy of a signed form_1040 u s individual_income_tax_return petitioner reported her wages nonemployee compensation interest_income and dividend income on the signed form_1040 although she mischaracterized the dividend income as interest_income on a schedule c profit or loss from business attached to the signed form_1040 petitioner claimed a deduction of dollar_figure for various expenses relating to her freelance graphic design business including car and truck expenses depreciation and sec_179 expenses office expenses repairs and maintenance_expenses supplies expenses and expenses related to travel meals and entertainment on a form_4562 depreciation and amortization attached to the signed form_1040 petitioner described the property being depreciated or deducted under sec_179 as software all other assets and five-year_property subject_to depreciation under the modified accelerated_cost_recovery_system petitioner also attached a form_8829 expenses for business use of your home on which she claimed a home_office expense deduction of dollar_figure for tax_year tax_year during tax_year petitioner received the following amounts and types of income wages of dollar_figure nonemployee compensation of dollar_figure and interest_income of dollar_figure petitioner had total withholdings during tax_year of dollar_figure and she did not make any additional payments with respect to her federal_income_tax liability after the petition relating to tax_year was filed petitioner provided to respondent’s counsel a copy of a signed form_1040 petitioner reported the wages nonemployee compensation and interest_income on the signed form_1040 petitioner attached to the signed form_1040 a schedule c on which she claimed a deduction of dollar_figure for expenses relating to her freelance graphic design business including car and truck expenses supplies expenses internet service expenses cell phone service expenses and expenses related to meals and entertainment petitioner also attached a form_8829 on which she claimed a home_office expense deduction of dollar_figure for petitioner’s bank records petitioner submitted to the court her personal checking account records for and which she claims substantiate expenditures relating to her freelance graphic design business during and some of the entries are highlighted but it is unclear from the record whether these highlighted entries are intended to denote business_expenses most of the debited entries are for expenses that are normally considered to be personal in nature including meals at various restaurants purchases at gas stations liquor or wine store purchases and purchases at retail stores such as saks fifth avenue and shoes com petitioner did not submit any other records to the court issues the parties agree as to the amounts of wages nonemployee compensation interest_income and dividend income that petitioner received in tax years and gross_income includes all income from whatever source derived including the types of income petitioner received during tax_year sec_61 accordingly petitioner must include these amounts in her gross_income for tax years and further the parties agree that petitioner is liable for self-employment_tax for her nonemployee compensation_for tax years and and is entitled to a corresponding deduction for one-half of such self-employment_tax see sec_1401 sec_1402 sec_164 additionally the parties agree that petitioner is entitled to the standard_deduction and one personal_exemption for each of tax years and as well as the making_work_pay_credit for tax_year see sec_63 sec_151 sec_36a following the parties’ concessions in the stipulation of facts the only remaining issues for decision are whether petitioner is entitled to the expense deductions claimed on the schedules c attached to the signed form sec_1040 for tax years and liable for the addition_to_tax under sec_6651 for tax years and liable for the addition_to_tax under sec_6651 for tax years and and liable for the addition_to_tax under sec_6654 for tax_year all other issues are computational i burden_of_proof opinion the commissioner’s determination as to a taxpayer’s tax_liability is generally presumed correct and the taxpayer bears the burden of proving otherwise see rule a 290_us_111 deductions are a matter of legislative grace 308_us_488 292_us_435 taxpayers must comply with specific requirements for any deductions claimed see 503_us_79 new colonial ice co v helvering u s pincite taxpayers must also maintain adequate_records to substantiate the amounts of any credits and deductions see sec_6001 sec_1_6001-1 income_tax regs generally the commissioner bears the burden of production with respect to any penalty or addition_to_tax sec_7491 116_tc_438 to meet that burden the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty or addition higbee v commissioner t c pincite however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalty or addition is inappropriate see rule a higbee v commissioner t c pincite ii schedule c deductions a general business_expenses sec_162 allows as a deduction all ordinary and necessary expenses paid_or_incurred in carrying on any activity that constitutes a trade_or_business to be ordinary the transaction which gives rise to the expense must be of a common or frequent occurrence in the type of business involved deputy v du pont u s pincite to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering u s pincite additionally for a deduction under sec_162 the expenditure must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs in general taxpayers may not deduct personal living or family_expenses sec_262 generally a taxpayer must keep records sufficient to establish the amounts of income deductions credits and other items reported on his or her federal_income_tax return sec_6001 sec_1_6001-1 e income_tax regs if a taxpayer is able to establish that a deductible expense has been paid but is unable to substantiate the precise amount we generally may estimate the amount of the expense bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir this is commonly referred to as the cohan_rule however in order for us to apply the cohan_rule the taxpayer must present sufficient evidence to provide us with some basis upon which an estimate can be made 85_tc_731 citing 245_f2d_559 5th cir the court is not permitted to use the cohan_rule for certain categories of expenses sec_274 50_tc_823 aff’d per curiam 412_f2d_201 2d cir generally no deduction is allowed for expenses related to travel meals and entertainment gifts or listed_property unless the taxpayer properly substantiates by adequate_records the amount of the expense the time and place of the expense the business_purpose of the expense and in the case of entertainment the business relationship between the taxpayer and the person being entertained sec_274 for tax years and listed_property includes passenger automobiles any property of a type generally used for purposes of entertainment recreation or amusement any computer_or_peripheral_equipment any cellular telephone or similar telecommunications equipment and any other_property of a type specified by regulation sec_280f as amended by the small_business jobs_act of pub_l_no sec_2043 sec_124 stat pincite deductions for the types of expenses listed in sec_274 are disallowed in full unless the taxpayer can satisfy all of the sec_274 substantiation requirements 50_tc_823 pincite among the expenses petitioner reported for tax_year and are car and truck expenses office expenses repairs and maintenance_expenses supplies expenses internet service expenses cell phone service expenses and expenses related to travel meals and entertainment at trial she stated that the computer on which she stored records of business_expenses had crashed and that receipts she had stored in a non-climate-controlled area had disintegrated the only records petitioner submitted to substantiate these expenses were her personal checking account statements from and with certain expenses highlighted petitioner testified at trial that the expenses were related to a business she was operating but the burden_of_proof is on petitioner to show that the reported expenses are deductible a broad statement that she was operating a business is insufficient to satisfy her burden petitioner did not attempt to explain how any of the highlighted checking account entries were for ordinary or necessary business_expenses and it is difficult to believe that certain of the purchases such as those made at saks fifth avenue or shoes com are directly connected with or pertain to petitioner’s trade_or_business as required by sec_1_162-1 income_tax regs most of the highlighted entries appear to be for the types of expenses or listed_property for which further documentation is required under sec_274 petitioner did not substantiate the business_purpose of these expenses or in the case of meals and entertainment_expenses the business relationship between herself and the person being entertained see sec_274 petitioner has not shown a nexus between these expenses and her graphic design business accordingly petitioner has failed to establish the deductibility of the expenses reported for tax years and including car and truck expenses office expenses repairs and maintenance_expenses supplies expenses internet and cell phone service expenses and travel meals and entertainment_expenses b depreciation and sec_179 expenses sec_167 allows a taxpayer a depreciation deduction for the exhaustion wear_and_tear or obsolescence of property used in a taxpayer’s trade_or_business or of property_held_for_the_production_of_income sec_179 allows a taxpayer a deduction for the cost of certain types of property for the year they are placed_in_service sec_179 property includes sec_1245 property which is acquired by purchase for use in the active_conduct_of_a_trade_or_business that is either tangible_property to which sec_168 applies or computer_software sec_179 to substantiate entitlement to a depreciation deduction a taxpayer must show that the property was used in a trade_or_business and must establish the property’s depreciable basis by substantiating the property’s cost useful_life and any previously allowable_depreciation 105_tc_324 petitioner claimed a deduction for depreciation and sec_179 expenses for tax_year of dollar_figure petitioner offered no testimony or records as to the type of property purchased or being used in her trade_or_business nor did petitioner establish the property’s depreciable basis by substantiating its cost useful_life or any previously allowed_depreciation accordingly petitioner’s claimed deduction for depreciation and sec_179 expenses is disallowed c home_office expenses sec_280a generally disallows deductions attributable to use of a dwelling_unit by a taxpayer as a residence during the taxable_year sec_280a and b provides that a taxpayer may deduct expenses allocable to a portion of the dwelling_unit which is exclusively used on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer or a place of business which is used by patients clients or customers in meeting or dealing with the taxpayer in the normal course of the trade_or_business the exclusive use requirement of sec_280a is an all-or-nothing standard 94_tc_348 petitioner bears the burden of proving entitlement to a home_office expense deduction but she has failed to produce any testimony or documentary_evidence that she used a portion of her dwelling_unit exclusively for business purposes accordingly petitioner is not entitled to deductions for expenses for tax years and for use of a home_office iii additions to tax sec_6651 provides for an addition_to_tax for failure to timely file unless it is shown that the failure is due to reasonable_cause and not due to willful neglect similarly sec_6651 provides for an addition_to_tax for failure to timely pay the amount shown as tax on any return unless it is shown that the failure is due to reasonable_cause and not due to willful neglect sec_6654 imposes an addition_to_tax on individuals who fail to make estimated_tax payments respondent has satisfied his burden of production under sec_6651 petitioner did not file timely income_tax returns for the two tax years in issue nor did she offer any reasonable_cause for failing to do so her later submission of signed form sec_1040 to respondent’s counsel does not negate her earlier failure_to_file timely tax returns for tax years and consequently petitioner is liable for the addition_to_tax under sec_6651 for tax years and respondent prepared sfrs for the two tax years at issue in accordance with his authority under sec_6020 and petitioner did not pay the amounts shown as due see g 120_tc_163 the returns respondent prepared met the requirements for sfrs under sec_6020 see 127_tc_200 aff’d 521_f3d_1289 10th cir accordingly respondent has satisfied his burden of production under sec_6651 additionally the signed form sec_1040 for tax years and that petitioner submitted to respondent are not relevant in calculating the sec_6651 additions to tax because the sfrs are treated as the returns filed by petitioner for purposes of determining the amounts of the additions to tax under sec_6651 see sec_6651 petitioner has not offered any arguments alleging reasonable_cause for failure to pay the amounts shown as due on the returns and so is liable for the additions to tax under sec_6651 for tax years and under sec_6654 a taxpayer is obligated to make a required_annual_payment equal to the lesser_of of the tax_shown_on_the_return for the taxable_year or if no return is filed of the tax for such year or of the tax_shown_on_the_return of the individual for the preceding_taxable_year since petitioner did not file a tax_return for tax_year the required_annual_payment under sec_6654 i sec_90 of the tax owed for tax_year petitioner’s late-signed and submitted form_1040 does not qualify as the return for purposes of sec_6654 respondent has established that petitioner owed tax for tax_year and that she paid insufficient estimated_tax respondent has therefore satisfied his burden of production for an addition_to_tax under sec_6654 sec_6654 does not contain a general exception for reasonable_cause or good_faith and petitioner has not shown that one of the exceptions in sec_6654 applies accordingly petitioner is liable for the a addition_to_tax for tax_year in reaching our holdings we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decisions will be entered under rule
